Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant's claim for the benefit of U.S. patent application 14/336632 filed 7/21/2014 under 35 U.S.C. 120 is acknowledged.

Claim Status
Claims 1-20 are currently pending and are presented for examination on the merits.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/20/2020 was filed before the filing of a first office action on the merits.  As such, the submission is in compliance with the provisions of 37 CFR 1.97.   Accordingly, the information disclosure statements are being considered by the examiner.

Drawings Objection
The drawings are objected to for omission of reference label 406.  Appropriate correction is required.



Double Patenting
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,664,914.  Although the claims at issue are not identical, they are not patentably distinct from each other because the broader instant claims recite the same limitations contained in the narrower claims of the parent applications. As such, the instant claims are obvious in light of the parent claims.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In reLongi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/ AIA / 26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections » 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-12, and 17-20 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter, under the 2019 PEG, October update. The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined -whether the claim is directed to one of the four statutory categories of invention, he., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law- of nature, natural phenomenon, and abstract idea), and if so, it mathematical relationships/ formulas.  See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
Under the 2019 PEG, step 2a-prong 1, claims 1-12, and 17-20 recite a system, and method that include a method of organizing human activity. More particularly, the claims recite inventions that include an algorithm for assessing risk, e.g., in a plurality of portfolio scenarios. As such, the invention is economic in nature, and drawn towards an abstract idea under Alice Corporation. The claims recite application of an algorithm comprising transposing a matrix and maximizing the transpose with respect to a constraint, which may be performed manually, and via mental steps. By removing the recitation of a plurality of portfolios the independent claims are merely drawn to an algorithm that does not convert matter (Diehr) or electronic format (PNC Bank), which is an abstract idea by itself.  The claims recite mathematical/statistical steps that present insignificant extra-solution activity (as there are infinite algorithms/formulas that may be 
Under step 2a-prong 2, the entirety of the method steps are directed towards previously performed regulatory compliance and quality control engineering for multi-jurisdictional entities, such that the additional elements fail to integrate the exception into a practical application.  For example, the claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or reduction of a particular article (§ 2106.05(c)), or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (§ 2106.05(e)).  Under part 2b, the extraneous elements (e.g., a computer processor, determining a matrix, and a transpose of the matrix, constraint is an amount of variation, a balance constraint, a value constraint, or liquidity constraint, etc.), including those limitations added by the instant amendment (e.g., outputting first and second solutions to first and second computer displays, etc.) recite insignificant extra-solution activity, and applies the abstract idea across generic computing technology.
The claim limitations, taken individually and as a whole, do not amount to significantly more than the abstract idea itself, because using mathematical algorithm and constraints to measure portfolio risk, liquidity, value, etc. is an abstract idea, irrespective of novelty. Particularly determining a conditional value at risk fails to offer significantly more, because such measure is well-known and long standing method of risk assessment. See, e.g.. Portfolio Optimization with Conditional Value-at-Risk Objective and Constraints, Krokhmal, P., Palmquist, J., and Uryasev, S., September 25, 2001. Even if novel, a particular algorithm, by itself, is an abstract idea, without further transformation. See, Deihr, andPNC Bank. Moreover, Alice Corporation applying or executing the abstract idea on one or more generic computer system (i.e., processor) to carry out the abstract idea more efficiently fails to cure patent ineligibility. See, e.g.. Content Extraction, 776 F.3d at .1347 (claims reciting a "scanner” are nevertheless directed to an abstract idea); Marts. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324-25 (Fed. Cir. 2016)(claims reciting an "interface,” "network,” and a "database” are nevertheless directed to an abstract idea). In the instant case the computer system, memory, and processor are generic (e.g., [11]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM J JACOB/Examiner, Art Unit 3696